                     Case 2:20-cv-01145-DLR Document 15-1 Filed 08/27/20 Page 1 of 1
GEORGIA                                                               https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessI...




                         GEORGIA                                                         GEORGIA SECRETARY OF STATE

                         CORPORATIONS                                                                 BRAD
                         DIVISION                                                           RAFFENSPERGER

                                                                                                                   HOME (/)



              BUSINESS INFORMATION

                        Business Name: GKRM, Inc.                            Control Number: 13458121
                                          Domestic Profit
                         Business Type:                                       Business Status: Active/Noncompliance
                                          Corporation
                      Business Purpose: NONE
                                        2095 Highway 211
                                        NW, Suite 2F-362,                 Date of Formation /
              Principal Office Address:                                                       10/21/2013
                                        Braselton, GA, 30517,              Registration Date:
                                        USA
                                                                      Last Annual Registration
                     State of Formation: Georgia                                               2019
                                                                                         Year:



              REGISTERED AGENT INFORMATION

              Registered Agent Name: James D. Graves
                      Physical Address: 2675 Shumard Oak Drive, Braselton, GA, 30517, USA
                                County: Gwinnett



              OFFICER INFORMATION

              Name                      Title          Business Address

              Johnathan Kneff           CFO            Hwy 211 NW, Braselton, GA, 30517, USA

              James Graves              CEO            Hwy 211 NW, Braselton, GA, 30517, USA

              James Graves              Secretary      2095 Hwy 211 NW, Braselton, GA, 30517, USA


                                                    Filing History     Name History
              Back
                                                        Return to Business Search




          Office of the Georgia Secretary of State Attn: 2 MLK, Jr. Dr. Suite 313, Floyd West Tower Atlanta, GA 30334-1530,
                           Phone: (404) 656-2817 Toll-free: (844) 753-7825, WEBSITE: https://sos.ga.gov/
                         © 2015 PCC Technology Group. All Rights Reserved. Version 6.2.11                     Report a Problem?




1 of 1                                                                                                                   8/14/2020, 12:06 PM
